Beown, Judge:
This is an old case under the act of 1913, delayed fora long time because the appeal to reappraisement was lost, and found after a long delay, in the collector’s or appraiser’s office in San Francisco, due to no fault on the part of the importer.
There are no samples which under the act of 1913 prevents reap-, praisement, but the importer contends that the required quantity of the merchandise was not sent for examination nor examined, which would entitle him to an order on the reappraisement appeal declaring-the appraisement void for that reason and resulting in liquidation upon the entered value.
There is evidence tending to show that is true as to some or all of the packages.
*822However, it was only under the act of 1922 that the importer obtained the right to raise such questions (by construction of our court of appeals) on reappraisement appeal, but could only raise questions of this character upon protest of the collector’s liquidation for illegality of the appraisement. The court of appeals unfortunately have also held in a long line of cases that the remedies given by the act of 1922 did not apply to importations under the act of 1913.
This court is therefore constrained to dismiss this appeal. It is so ordered.